Citation Nr: 0533702	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post 
anterior cruciate ligament reconstruction, right knee, 
claimed as secondary to the veteran's service-connected right 
ankle disability.  

2.  Entitlement to a temporary total rating based on 
convalescence from right knee surgery.

3.  Entitlement to service connection for residuals of left 
ankle sprain, claimed as secondary to the veteran's service-
connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1979 to July 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran's service connection claims 
for right knee and left ankle disorder are being treated as 
secondary service connection claims.  A January 1999 rating 
decision denied direct service connection for a left ankle 
disability.  A November 2001 rating decision denied direct 
service connection for a right knee disability.  In his July 
2002 claim, the veteran limited his right knee and left ankle 
claims as secondary to his service-connected right ankle 
disability.  

In October 2005 the veteran testified at a videoconference 
Board hearing.  


FINDINGS OF FACT

1.  The veteran's status post anterior cruciate ligament 
reconstruction of his right knee is not due to his service-
connected right ankle disability.  

2.  The veteran underwent surgery on his right knee in May 
2001, August 2001, and September 2002.  

3.  The veteran's residuals of left ankle sprain are not due 
to his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is not proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2005).

2.  The criteria for a temporary total disability evaluation 
for a period of convalescence for right knee surgery have not 
been met. 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 
4.30 (2005).

3.  The veteran's left ankle disorder is not proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, September 2002 VCAA letter, and December 2003 duty to 
assist letter have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the September 2002 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the September 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the not 
all VCAA notice requirements were provided to the veteran 
prior to the January 2003 rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirements was harmless error for the reasons 
specified below.

In the September 2002 VCAA letter, July 2003 statement of 
the case, and December 2003 duty to assist letter, the RO 
informed the appellant of the applicable laws and 
regulations regarding these claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
videoconference Board hearing in October 2005.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
fact, the veteran in an April 2004 statement asserted that 
he had no additional evidence to submit.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.
 
Analysis
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Entitlement to service connection for status post anterior 
cruciate ligament reconstruction, right knee, claimed as 
secondary to the veteran's service-connected right ankle 
disability.  

Post-service medical records, including VA medical records 
from 1996 to 2001 showed treatment for a right knee disorder.  
An October 2000 VA record indicated that the veteran injured 
his right knee at the gym.  The impression was torn anterior 
cruciate ligament (ACL) of the right knee.  A November 2000 
VA diagnosis was derangement of the right knee.  A May 2001 
private medical record showed that the veteran had right knee 
ACL reconstruction.  In August 2001 the veteran underwent a 
right leg incision seroma.  September 2002 VA medical records 
revealed that the veteran had staples removed from his right 
leg.  The examiner commented that the veteran had excellent 
stability of both knees and would be able to resume all his 
usual activities without restriction on November 1, 2002.  

The veteran was afforded a VA examination in May 2003.  The 
claims folder was extensively reviewed by the examiner in 
conjunction with the examination.  The veteran complained of 
increased stiffness, swelling, redness to the joint.  
Physical examination revealed no swelling, redness, there was 
no pain to deep palpation on lateral motion of the right knee 
patella.  The drawer sign was negative, the veteran had a 
very good ACL repair.  Physical examination of the right 
ankle found no pain to deep palpation.  There were only mild 
signs of laxity of both ankle joints.  On ambulation there 
was no gait abnormality.  The examiner commented on 
diagnostic and clinical tests of bilateral ankle series 
performed in January 2003 and of right ankle series done in 
March 2002.  The former showed no significant bony or joint 
abnormalities, soft tissue were normal.  The latter indicated 
an essentially normal exam with only slight irregularity 
which was possibly related to an old injury.  The diagnosis 
was residuals of ACL reconstruction of the right knee 
manifested by arthralgias of this joint with no evidence of 
osteoarthritis or laxity of the joint found.  

The examiner opined that it is less likely than not that the 
veteran's residuals of right ankle fracture are etiologically 
related to the veteran's right knee ACL injury.  The examiner 
explained that the veteran's x-rays of his right ankle did 
not show osteoarthritis and even his physical examination was 
mildly abnormal but not grossly abnormal.  The examiner also 
pointed out that the veteran since retiring from the military 
in 1984 had been playing basketball which meant that his 
right ankle injury was not that severe to prevent him from 
playing basketball.  

The Board is thus presented with an evidentiary record which 
shows that the medical evidence is against a finding that the 
veteran's right knee disorder is secondary to his service-
connected right ankle disability.  The examiner during the 
May 2003 VA examination in providing his opinion, explained 
that x-rays showed no evidence of osteoarthritis of the right 
knee.  A March 2002 VA clinical and x-ray diagnosis showed 
traumatic degenerative joint disease and chronic tendinitis 
involving the right ankle.  Nevertheless, a March 2002 
radiology consultation reported an essentially normal exam 
with only slight irregularity which was possibly related to 
an old injury.  A September 1998 VA examination also revealed 
that x-rays of the right ankle were normal.  Thus the 
totality of the evidence suggests that the veteran at most 
has slight irregularity of his right ankle which does not 
undermine the May 2003 VA opinion.  The Board finds this 
opinion highly probative as it was provided by a competent 
medical professional who extensively reviewed the claims 
folder and thoroughly examined the veteran.  There is no 
other medical evidence that would contradict this opinion.  
The Board is therefore led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran's right knee disorder is secondary to his service-
connected right ankle disability. 

Entitlement to service connection for residuals of left ankle 
sprain, claimed as secondary to the veteran's service-
connected right ankle disability.  

During the May 2003 VA examination, the veteran complained of 
left ankle pain and swelling.  Physical examination revealed 
no swelling or effusion of the left ankle.  There was no pain 
to deep palpation on any aspect of the left ankle.  The 
diagnosis was residuals of left ankle sprain manifested by 
left ankle arthralgias, found.  

The examiner opined that the veteran's left ankle sprains are 
less likely than not related to his residuals of a right 
ankle injury.  The examiner based the opinion on the fact 
that the veteran's x-rays were very benign to both of his 
ankles and the fact that that the veteran was playing 
basketball many years after service, which meant that his 
residuals of a right ankle fracture were not that severe to 
prevent him from doing any activities.  The examiner further 
noted that the x-rays of the left ankle were normal with no 
signs of osteoarthritis or any abnormality that could be tied 
to the right ankle condition.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that any left 
ankle disorder is secondary to the veteran's service-
connected right ankle.  The Board finds it significant that a 
competent medical professional during the May 2003 VA 
examination opined that the veteran's left ankle disability 
was not secondary to his service-connected right ankle 
disability.  In sum, the medical evidence weighs against a 
finding that the veteran's left ankle disorder is secondary 
to his service-connected right ankle.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to a temporary total rating based on 
convalescence from right knee surgery.

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Service connection is not in effect for his right knee 
disorder and thus the veteran is not entitled to a temporary 
total rating based on convalescence from right knee surgery.


ORDER

The appeal is denied as to all issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


